 

Exhibit 10.2

 

AMENDMENT TO BACKSTOP COMMITMENT AGREEMENT

 

This Amendment (the “Amendment”) to Backstop Commitment Agreement dated December
6, 2017 (the “Agreement”), is entered into as of December 12, 2017, by and
between Reed’s Inc., a Delaware corporation (the “Company”) and Raptor/ Harbor
Reeds SPV, LLC, a Delaware limited liability company (“Raptor”). Capitalized
terms used herein without definition shall have the respective meanings set
forth in the Agreement. In the event of an inconsistency between this Amendment
and the Agreement, this Amendment shall govern to the extent of such
inconsistency.

 

WHEREAS, the Company and Raptor have agreed to amend the Agreement as set forth
herein, concurrently with the pricing reduction of the Company’s Rights Offering
as set forth in prospectus supplement no. 2 dated December 11, 2017 to the
Prospectus; and

 

WHEREAS, the Company and Raptor desire that all terms and provisions of the
Agreement not specifically modified by this Amendment remain unaltered and in
full force and effect as written in the Agreement.

 

NOW THEREFORE, in consideration of their mutual covenants and obligations
contained herein, the Company and Raptor, agree as follows:

 

1. Backstop Commitment. Raptor agrees to exercise, in the Rights Offering, it’s
basic subscription right to the extent necessary to ensure the number of
Backstop Shares and Backstop Warrant Shares do not have the potential to exceed
6,000,000. Nothing contained in this Amendment will be construed as limiting the
number of subscription rights Raptor may exercise pursuant to its basic
subscription right or over-subscription privilege.

 

2. No Other Changes. Except as set forth herein, all other terms and conditions
contained in the Agreement that are not changed, amended or modified through
this Amendment shall remain unchanged and in full force and effect.

 



 

 



 

IN WITNESS WHEREOF, this Amendment has been duly executed by or on behalf of
each of the parties as of the date first written above

 



REED’S INC.,

a Delaware corporation

 

      By: /s/ Valentin Stalowir       Name: Valentin Stalowir       Its: Chief
Executive Officer                      

HOLDER:

 

RAPTOR/HARBOR REEDS SPV, LLC

a Delaware limited liability company

 

      By: /s/ Daniel J. Doherty III       Name: Daniel J. Doherty III       Its:
Authorized Signatory





 





 

 